Case 0:19-cv-62344-AHS Document 25 Entered on FLSD Docket 01/16/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-62344-CIV-SINGHAL

  GUIDECRAFT, INC.,

           Plaintiff,

  vs.

  OJCOMMERCE, LLC; OJCOMMERCE.COM,
  INC.; and NAOMI HOME, INC.,

       Defendants.
  _____________________________________/

                                           ORDER

           THIS CAUSE has come before the Court sua sponte.            Attorneys Kelly Ann

  Pressler, Esq. (“Pressler”) and Joseph Michael Delich, Esq. (“Delich”) appear on the

  service list of this case as counsel of record. Neither Pressler nor Delich are admitted as

  members of the bar of this Court. Rule 4(a) of Rules Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys provides that “[e]xcept when an appearance pro

  hac vice is permitted by the Court, only members of the bar of this Court may appear as

  attorneys before this Court.” A review of the record, however, indicates no motions to

  appear pro hac vice were filed on behalf of attorneys Pressler and Delich.

           Pursuant to section 2B of the CM/ECF Administrative Procedures, a motion to

  appear pro hac vice must be filed electronically by local counsel and the filing fee must

  be paid electronically via pay.gov.1 Here, the proper CM/ECF Administrative Procedures




  1   The CM/ECF Administrative Procedures may be viewed at http://www.flsd.uscourts.gov.
Case 0:19-cv-62344-AHS Document 25 Entered on FLSD Docket 01/16/2020 Page 2 of 2



  and Local Rules were not followed, as neither attorney filed the proper motion nor paid

  the applicable filing fee. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. Attorney Kelly Ann Pressler, Esq. is DIRECTED to submit a motion for

            admission to appear pro hac vice on behalf of Plaintiff Guidecraft, Inc., in

            compliance with the Local Rules and CM/ECF Administrative Rules, by

            January 27, 2020.

         2. Attorney Joseph Michael Delich, Esq., is DIRECTED to submit a motion for

            admission to appear pro hac vice on behalf of Defendants OJCommerce, LLC,

            OJCommerce.com, Inc., and Naomi Home, Inc., in compliance with the Local

            Rules and CM/ECF Administrative Rules, by January 27, 2020.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida this 16th day of

  January 2020.




  Copies furnished to counsel via CM/ECF




                                                2
